I think the trial court was correct in granting the motion to quash the rule nisi. Prohibition was not the proper remedy. See Peacock v. Miller, 123 Fla. 97, 166 So. 212, and the numerous Florida decisions therein cited. Also, I think the opinion is too broad in its pronouncements. It would have been sufficient for the purpose of deciding this case, even if plaintiff in error had pursued the proper remedy in the Circuit Court to have called attention to the fact that Section 5403 C.G.L. does not authorize the County Judge, when a jury is demanded, to require the demanding party to make a deposit to cover the cost which would thereby be entailed. But I believe the statute could have made this requirement in a case of this kind without violating the Constitution. The cardinal principal is that the essential features of trial by jury as known to the common law must be preserved. See 16 R.C.L. 196-199, 207; 35 C.J. 148, 186; Capital Traction Co. v. Hof, 174 U.S. 1, 43 L. Ed. 873; Maxwell v. Dow,176 U.S. 581, 44 L. Ed. 597. *Page 747